Citation Nr: 1435293	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for loss of use of right lower extremity/sciatic neuropathy, to include as secondary to service-connected L-1 vertebra compression fracture.

2.  Entitlement to service connection for left foot drop/sciatic neuropathy, to include as secondary to service-connected L-1 vertebra compression fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

These issues were remanded by the Board in August 2012 for further development.  They have now been returned to the Board for adjudication.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Veteran's VBMS file contains correspondence from the Veteran and his representative pertinent to the current appeal.  The Virtual VA file contains a July 2014 Appellate Brief and VA treatment records pertinent to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain pertinent VA treatment records and an addendum medical opinion.  

In correspondence received in June 2014, the Veteran and his representative indicated that there was new medical evidence at the Lexington VA Medical Center in Lexington, Kentucky which relates to the current claim.  As this evidence is in constructive possession of VA but has not yet been reviewed in conjunction with the current claim, the case must be remanded in order to obtain and associate this evidence with the claims file.  The evidence indicates that the Veteran has been receiving ongoing medical care through both the Lexington VA Medical Center and its affiliated facility, the Somerset Community Based Outpatient Clinic.  Review of the paper and Virtual VA electronic files show that treatment records from those facilities have been obtained through October 2012.

Additionally, the Veteran was afforded a VA examination in September 2012.  Although the examiner performed a thorough physical examination of the Veteran and provided a finding that he did not currently have a neurological diagnosis of the lower extremities, the examiner failed to acknowledge the Veteran's lay statements of pain and numbness in the lower extremities, his history of treatment for such symptoms, and the October 2006 private examination findings of compromised deep tendon and right Achilles reflexes.  The examiner should be requested to provide an addendum opinion on this issue before further adjudication is performed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Lexington VA Medical Center and its affiliated facility, the Somerset Community Based Outpatient Clinic, dated since October 2012.

2.  After the additional VA treatment records and any other pertinent evidence is associated with the claims file, return the claims file to the VA examiner who conducted the September 2012 VA examination and request that he prepare an addendum to the examination report which addresses the following:

Please discuss the Veteran's lay statements and documented history of complaints of pain and numbness in the lower extremities, the likely etiology of these symptoms, and whether the Veteran has any diagnosis of a lower extremity disorder.  The examiner is also asked to address the October 2006 private treatment record showing deep tendon reflexes of 2+/4+ and right Achilles reflex of 1+/4+.

For any diagnosis of the lower extremities that is found, the examiner must state (a) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder had its clinical onset during service or otherwise is related to an injury or other event during service and (b) whether it is at least as likely as not that the disorder is caused or aggravated by service-connected L-1 vertebra compression fracture.

If the VA examiner determines that he is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

If the examiner who conducted the September 2012 VA examination is not available, the record should be forwarded to a suitable substitute.  If it is concluded by either the September 2012 examiner or the substitute examiner that a new examination is indicated, the Veteran should be scheduled for a new VA examination with an examiner who will address the questions above.

3.  Thereafter, readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



